Citation Nr: 0335210	
Decision Date: 12/16/03    Archive Date: 12/24/03	

DOCKET NO.  99-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for a disorder of the lower 
right abdomen including nerve damage to the right groin, 
claimed as secondary to postoperative residuals of a right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from December 1973 to 
November 1977.

This matter arises from a November 1997 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Honolulu, Hawaii, that denied the benefit 
sought on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.

By decision dated June 8, 2000, the Board denied the benefit 
sought on appeal.  The appellant then appealed that decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By motion dated in April 2001, the Secretary of 
Veterans Affairs, citing Holliday v. Principi, 14 Vet. App. 
280 (2001), petitioned the Court to vacate the Board's 
decision and remand the case for compliance with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  By order dated June 6, 2001, the 
Court granted the Secretary's motion, vacated the Board's 
decision, and remanded the case for further action and 
adjudication.

In a June 1999 statement, the veteran indicated that he also 
was seeking service connection for a psychiatric disorder.  
That claim has not been developed or certified for appeal.  
See 38 U.S.C.A. § 7105.  As such, it is referred to the RO 
for all action deemed necessary.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.

The President signed the VCAA into law on November 9, 2000, 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  The VCAA eliminated the well-grounded claim 
requirements that previously applied to VA compensation 
claims, expanded the duty of VA to notify the appellant and 
representative, and enhanced VA's duty to assist an appellant 
in developing the information and evidence necessary to 
substantiate a claim.  VA issued regulations to implement the 
VCAA in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  

First, VA has a duty to notify the veteran and his attorney 
of any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See VCAA, Section 3(a), 
(codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate his claim.  See VCAA, Section 3(a) (codified 
at 38 U.S.C.A. § 5103A). 

The Court held in Holliday, supra, that the VCAA was 
potentially applicable to all claims pending on the date of 
enactment, citing Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The United States Court of Appeals for the Federal 
Circuit subsequently held that Section 3A of the VCAA 
(covering the duty to notify and duty to assist provisions of 
the VCAA) was not retroactively applicable to decisions of 
the Board entered before the effective date of the VCAA (Nov. 
9, 2000), Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 
2002); see also Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002), (VAOPGCPREC 11-2000 (Nov. 27, 2000), however, appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of enactment.)  

Although this matter arises from a claim filed prior to the 
effective date of the VCAA, the Board will assume for 
purposes of this appeal that the VCAA applies.  The record 
does not show that the VA provided notice to the claimant and 
his attorney of the VCAA, including the division of 
responsibilities between VA and the claimant in obtaining 
evidence.  Nor has the veteran been informed how the VCAA was 
satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

In March 2003, the Board undertook additional development 
with respect to the issue listed on the title page of this 
action pursuant to authority granted by 67 Fed. Reg. 3099, 
3104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) 
(2002).  The development action requested by the Board was in 
the form of a VA physical examination that was conducted in 
June 2003.  That has been completed, and has resulted in the 
acquisition of additional evidence.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 38 C.F.R. 
§ 20.1304, it allowed the Board to consider additional 
evidence without having to remand the case to the RO 
for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In sum, the veteran has not had an opportunity to review the 
evidence added to the record as a result of the Board's 
development action; nor has he waived his right to have the 
additional evidence considered initially by the RO.  A remand 
of the case is therefore required to comply with DAV.  

Accordingly, this case is REMANDED to the RO for action as 
follows:

1.  The RO should review the claims file 
and insure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should insure that the new notification 
requirements and development procedures 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107, and the duty to assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran that have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, he and his representative 
should be informed of this, and asked to 
provide a copy of the outstanding medical 
records.

4.  Thereafter, the RO should review the 
record and insure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the notice and duty to assist 
requirements of the VCAA and VA's 
implementing regulations.

5.  Once the foregoing has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal is not granted, both the veteran 
and his attorney should be furnished a 
supplemental statement of the case, to 
include a summary of evidence developed 
by the Board.  The parties should also be 
given the appropriate time period in 
which to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is both to 
obtain clarifying information and to accord the appellant 
due process of law.  No inference should be drawn regarding 
the final disposition of the claim.  The veteran need take 
no action unless so informed.  He also has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



                       
____________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



